Order entered July 21, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00857-CV

                       IN RE CHAD ALAN VANDERBEEK, Relator

                  Original Proceeding from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-82251-2017

                                           ORDER
                        Before Justices Lang-Miers, Evans, and Stoddart

       Based on the Court’s opinion of this date, we DISMISS relator’s July 21, 2017 petition

for writ of mandamus for want of jurisdiction.


                                                      /s/   DAVID EVANS
                                                            JUSTICE